
	
		II
		110th CONGRESS
		2d Session
		S. 3283
		IN THE SENATE OF THE UNITED STATES
		
			July 17, 2008
			Mr. Tester (for himself,
			 Mr. Baucus, and Mr. Enzi) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Banking, Housing, and Urban Affairs
		
		A BILL
		To award a congressional gold medal to Dr. Joseph
		  Medicine Crow, in recognition of his especially meritorious role as a warrior
		  of the Crow Tribe, Army Soldier in World War II, tribal historian, and
		  author.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dr. Joseph Medicine Crow
			 Congressional Gold Medal Act.
		2.FindingsCongress finds that—
			(1)born November 27,
			 1913, near Lodge Grass on the Crow Indian Reservation, Dr. Joseph Medicine Crow
			 is the oldest living Crow Indian veteran;
			(2)Dr. Joseph
			 Medicine Crow is recognized as a warrior by his tribe for completing all 4
			 actions of counting coup while serving in the United States Armed Services
			 during World War II in Germany, France, and Italy;
			(3)he earned his
			 first coup by leading a war party, a detail of soldiers, under fire, to
			 retrieve dynamite to use for attacking German guns;
			(4)he earned his
			 second and third coups by touching the first fallen enemy and stealing his
			 weapon, and when he met a German soldier on a street in France, Dr. Medicine
			 Crow knocked down the soldier and kicked his rifle away;
			(5)he earned his
			 fourth coup by entering an enemy camp and stealing their horses by sneaking
			 into a farm where German SS officers were holed up for the night, stealthily
			 entering a barn and corral, mounting a horse and, with a Crow war cry, running
			 the horses toward the Americans as the fireworks started behind
			 him and soldiers started shooting;
			(6)upon returning
			 from World War II, Dr. Joseph Medicine Crow was the first member of the Crow
			 Tribe to earn a master's degree;
			(7)Dr. Joseph
			 Medicine Crow has since received 3 honorary PhDs, from the University of
			 Southern California, University of Montana, and Rocky Mountain College;
			(8)Dr. Joseph
			 Medicine Crow has lectured throughout the world on topics such as his masters
			 thesis, “The Effects of European Culture Contact Upon the Economic, Social, and
			 Religious Life of the Crow Indians”;
			(9)Dr. Joseph
			 Medicine Crow has been a longtime teacher at Little Big Horn College in Crow
			 Agency, Montana;
			(10)Dr. Joseph
			 Medicine Crow is a noted tribal historian and has authored several books on
			 Crow culture, including “Handbook on Crow Indian Treaties & Laws”,
			 “Medicine Crow, a Crow Chief”, “From the Heart of the Crow Country”, “Whiteman
			 Runs Him, Custer’s Last Scout”, and “Counting Coup—Becoming a Crow Chief on the
			 Reservation and Beyond”;
			(11)Dr. Joseph
			 Medicine Crow was appointed tribal historian and anthropologist by the Crow
			 Tribal Council in 1948;
			(12)Dr. Joseph
			 Medicine Crow is a renowned figure who is included in narratives of the West in
			 major museums around the world;
			(13)Dr. Joseph
			 Medicine Crow was awarded the Montana Historical Society Trustees’ award for
			 contributions to Montana history in 1992;
			(14)Dr. Joseph
			 Medicine Crow was awarded the Jeff Dykes Memorial Award for Notable
			 Contributions to Western Affairs by the Potomac Corral of the Westerners in
			 2000;
			(15)Dr. Joseph
			 Medicine Crow was awarded the Montana Governor’s Tourism Award in 2005;
			(16)on June 25,
			 2008, near the Tomb of the Unknown Soldier at the Custer Battlefield Museum in
			 Garryowen, Montana, Dr. Joseph Medicine Crow will be awarded the French Legion
			 of Honor Chevalier medal and the Bronze Star for his service in the United
			 States Army during World War II;
			(17)Dr. Joseph
			 Medicine Crow has been nominated for the Presidential Medal of Freedom, the
			 Nation's highest civil award, reserved for contributions to the country's
			 culture, history, and security; and
			(18)Dr. Joseph
			 Medicine Crow has proven himself to be a highly accomplished role model
			 by—
				(A)serving the Crow
			 Tribe and the United States with valor and heroism in World War II;
				(B)successfully
			 integrating his past; and
				(C)educating others
			 about his cultural heritage.
				3.Congressional
			 gold medal
			(a)Presentation
			 authorizedThe Speaker of the House of Representatives and the
			 President pro tempore of the Senate shall make appropriate arrangements for the
			 presentation, on behalf of the Congress, of a gold medal of appropriate design
			 in commemoration of Dr. Joseph Medicine Crow, in recognition of his especially
			 meritorious role as a warrior of the Crow Tribe, Army Soldier in World War II,
			 tribal historian, and author.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (hereafter in this Act referred
			 to as the Secretary) shall strike a gold medal with suitable
			 emblems, devices, and inscriptions, to be determined by the Secretary.
			4.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 3, under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		5.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of section 5134 of title 31, United States
			 Code, all medals struck under this Act shall be considered to be numismatic
			 items.
			6.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To
			 Use fund amountsThere are authorized to be charged against the
			 United States Mint Public Enterprise Fund, such amounts as may be necessary to
			 pay for the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 4 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
